          Case 20-30967 Document 73 Filed in TXSB on 02/18/20 Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

In re:                                           §          Chapter 11
                                                 §
Watson Grinding and Manufacturing Co.,           §          Case No. 20-30967
                                                 §          (Joint Administration Pending)
         Debtor.                                 §

In re:                                           §          Chapter 11
                                                 §
Watson Valve Services, Inc.,                     §          Case No. 20-30968
                                                 §          (Joint Administration Pending)
         Debtor.                                 §

    TCEQ STATEMENT OF ANTICIPATED TIMELINE FOR REMOVAL OF
 PROPYLENE AND OTHER CHEMICALS AND GASES FROM THE WATSON SITE


         In response to the Texas Commission on Environmental Quality’s (the “TCEQ”)

Emergency Motion for Preliminary Injunction Restricting Access to the Debtors’ Facility Pending

Entry of a Court Order Setting Forth Protocols Regarding Safe Access, this Court directed TCEQ

to file a pleading by 3:00 p.m. on Tuesday, February 18, 2020, informing the Debtors and other

interested parties of the anticipated timeline moving forward. As noted by one of the other parties

at the hearing, removal of pressurized propylene requires specific steps and procedures. In order

to protect the human health and environment, TCEQ sought to exclude all other parties from the

location, except for the federal government.




                                  [remainder of page left blank]
        Case 20-30967 Document 73 Filed in TXSB on 02/18/20 Page 2 of 4




       Based upon the information provided by TCEQ’s Critical Infrastructure Division, the

undersigned represents to the Court the following anticipated timeline:

       1. On February 18th, TCEQ’s Emergency Response Team surveyed site and documented

           inventory.

       2. On February 18, TCEQ Critical Infrastructure contacted vendor who will be on-site on

           February 19, 2020.

       3. Phase I: TCEQ and its vendors will use the next 3-5 days to assess the site and

           determine what condition valves are in, find the correct containers to transfer the gasses

           and/or chemicals into, among other things.

       4. After the assessment is complete and proper containers are obtained, the TCEQ will

           start removing the remaining chemicals/gasses from the site.

       5. Assessment of the site will include identifying the type of chromium on the ground,

           and the proper method to handle.

       6. TCEQ requests that the Debtor provide all Safety Data Sheets in order to help move

           along our processes.

       7. The above process is anticipated to take at best 10 days, and at worst, 14 days to

           complete.

       8. Phase II: Argon Tank & Evidence

       9. In an attempt to reach a consensus with Debtors’ attorneys and a counsel for a plaintiff,

           regarding the pipeline siting atop and at the bottom of the Argon tank, the TCEQ will

           agree to coordinate with Debtors’ counsel and Plaintiff’s counsel so that, after Phase 1

           is complete, TCEQ and independent third-parties of the Debtor and Plaintiff may visit

           the site. During this visit, TCEQ will allow the Parties to observe the pipeline as it




                                                 2
        Case 20-30967 Document 73 Filed in TXSB on 02/18/20 Page 3 of 4




           currently sits, and TCEQ will bisect a section of the pipeline to be tagged and kept by

           the Debtor as evidence.

       10. Thereafter, TCEQ will move forward with clearing the debris from the Argon tank, in

           order to drain it and assure safety.

       The above Anticipated Phase 1 and 2 Timelines are just that- anticipated. TCEQ will

update the Court and Interested Parties if there are material changes to this proposed plan.


                                  [remainder of page left blank]




                                                  3
         Case 20-30967 Document 73 Filed in TXSB on 02/18/20 Page 4 of 4




                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       JEFFREY C. MATEER
                                       First Assistant Attorney General

                                       DARREN L. MCCARTY
                                       Deputy Attorney General for Civil Litigation

                                       RACHEL R. OBALDO
                                       Assistant Attorney General
                                       Chief, Bankruptcy & Collections Division

                                       /s/ Abigail Ryan
                                       JASON B. BINFORD
                                       Texas State Bar No. 24045499
                                       Southern Dist. Bar No. 574720
                                       ABIGAIL RYAN
                                       Texas State Bar No. 24035956
                                       Southern Dist. Bar No. 614700
                                       Office of the Attorney General of Texas
                                       P.O. Box 12548 MC008
                                       Austin, Texas 78711-2548
                                       Telephone: (512) 463-2173
                                       Facsimile: (512) 936-1409
                                       jason.binford@oag.texas.gov
                                       abigail.ryan@oag.texas.gov

                                       ATTORNEYS FOR THE TEXAS COMMISSION ON
                                       ENVIRONMENTAL QUALITY




                                      CERTIFICATE OF SERVICE

                I certify that a true and correct copy of the foregoing has been served via the Court’s
Electronic Filing System on all parties requesting notice in this proceeding and via electronic mail
on the parties listed on the attached service list.

                                       /s/ Abigail Ryan




                                                  4
